Citation Nr: 0413447	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for obstructive airway 
disease, status post, pulmonary tuberculosis, far advanced, 
arrested, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from May 1942 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is appealing an August 2002 rating decision which 
denied an increase for the veteran's service-connected 
obstructive airway disease, currently evaluated at 30 percent 
disabling and denied service connection for tinnitus.  The 
veteran contends that his shortness of breath is getting 
worse.  The veteran also contends that his tinnitus is 
secondary to his course of treatment he was prescribed for 
his tuberculosis (streptomycin).  

In his May 2004 Appellant's Brief, the veteran's 
representative argued that the June 2002 examination report 
was inadequate for evaluation purposes.  In particular, the 
representative noted that the VA examiner requested a sputum 
culture and a high resolution CT scan to ascertain the 
severity of the entities on appeal.  In this connection, 
certain pulmonary data appear inconsistent with rating 
criteria under 38 C.F.R. § 4.97.  For example, the pulmonary 
findings noted on or about June 18, 2002, reflect "DLCL 50% 
DLCL/VA 86%."

The record reflects that in June 2002 the veteran was 
afforded a VA examination for assessment of his pulmonary 
status.  The diagnostic tests completed were a chest x-ray, a 
fluoroscopy, and pulmonary function tests.  The examiner 
recommended further testing prior to making a final 
determination of the veteran's pulmonary status.  The 
examiner recommended a sputum culture for AFB to exclude 
atypical mycobacterial infection and active tuberculosis.  He 
also recommended a high resolution CAT scan to evaluate 
pulmonary interstitial disease to exclude silicosis as well 
as to evaluate the subdiaphragmatic area.  

In regard to the veteran's tinnitus, in his May 2004 Brief, 
the representative argued that a medical opinion was needed 
to ascertain whether it is as least as likely as not that the 
veteran's tinnitus was caused or aggravated by the veteran's 
long-term use of streptomycin.  The Board notes that the 
record is absent a current diagnosis of tinnitus.  However, 
the Board finds that a medical opinion in conjunction with 
the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran 
likely suffers from tinnitus, and if so, whether or not his 
current disorder resulted from the medication prescribed 
during his bout with tuberculosis during his military 
service.  38 C.F.R. § 3.159(c)(4). 

The Veteran's Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to notify claimants of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The May 2002 notice letter advised the veteran what evidence 
he needed to submit in order to establish service connection 
for his tinnitus.  However, the language in the letter did 
not adequately advise the veteran that what he needed to show 
for an increased evaluation of his service-connected 
tuberculosis was an increase in current physical or mental 
service connected disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and severity of the 
veteran's present pulmonary disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  Pulmonary 
function studies should be performed and 
reported to include the data set forth at 
38 C.F.R. § 4.97.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and etiology of the 
veteran's tinnitus.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran suffers from 
tinnitus, and if so, whether the 
veteran's tinnitus is related to the 
medication the veteran was prescribed 
during his bout with tuberculosis or 
otherwise related to the veteran's active 
duty service.  

3.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




